Citation Nr: 1541999	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984, from November 1990 to January 1991.  The Veteran also had service in the Army National Guard from February 1986 to July 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia. 

In June 2015, the Board denied service connection for residuals of a left leg fracture, distal fibula and denied service connection for residuals of right wrist fracture, navicular and distal radius.  The Board also remanded the current issue on appeal for further development.  The case since been returned to the Board for appellate review. 

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for depressive disorder with suicidal ideation (claimed as adult attention deficit disorder).  However, the Board has recharacterized the claim to consider any psychiatric disorder to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran's representative, Bryan Held, withdrew himself as the Veteran's power of attorney in an April 2013 letter.  In March 2015 and April 2015, the Veteran was notified that his representative had withdrawn representation and he was given 30 days to appoint a new representative.  However, no response was received from the Veteran. 

The Veteran was scheduled for a Board hearing at Central Office, Washington, D.C. in July 2014.  However, he failed to report for the scheduled hearing and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704.  The Board notes that the May 2014 notice of the hearing was sent to the Veteran's last known address in Ranson, West Virginia.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's psychiatric disorder did not manifest during service and is not otherwise related to service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service, nor is a psychosis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384, 4.125(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in September 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  That letter provided all required substantive notice.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The RO sought all available post-service VA treatment notes from the Martinsburg, West Virginia VA Medical Center (VAMC).  The Veteran has reported that he was voluntarily admitted into a psychiatric hospital in Maryland in approximately 1994 for a chemical imbalance.  See November 2011 VA treatment record.  These records are not associated with the claims file.  In a June 2015 letter, the RO requested that the Veteran return an authorization form so that they could obtain the records.  No response was provided.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (providing that if a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.

The Board notes that the Veteran was not provided with a VA examination.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As explained below, the evidence does not establish any psychiatric symptoms during service; likewise, the evidence does not indicate a relationship to service.  Absent such evidence, a VA examination is not warranted.

In addition, the AOJ has completed the development directed in the prior remand as to the psychiatric disorder claim.  In this regard, requests to identify and provide authorization forms for any additional non-VA treatment records were sent and additional VA treatment records were obtained by the AOJ.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychoses are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record does not indicate the Veteran has a psychiatric disorder that is considered a chronic disease as enumerated for VA compensation purposes.  As such, the above provisions for chronicity and continuity of symptomatology after service are not for application in this case.  

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014) (interim final rule) and 80 Fed. Reg. 14308 (March 19, 2015) (adopting interim final rule without change as final and clarifying that provisions of final rule do not apply to claims certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ).  In addition, the case was certified to the Board prior to August 4, 2014.  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying a psychiatric disorder.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a psychiatric disorder.

Service treatment records are silent for any complaints, treatment, or diagnoses related to a psychiatric disorder.  During April 1984 and November 1985 reports of medical histories, the Veteran denied treatment for a mental condition, trouble sleeping, depression or excessive worry, or nervous trouble.  A 1985 report of medical examination noted a normal psychiatric examination.  The remainder of the records do not document any psychiatric problems. 

The earliest available post-service evidence shows that the Veteran was treated at the Martinsburg VAMC for suicidal and homicidal ideation in November 2011.  The visit was noted to be the Veteran's first at that facility.  He was assessed with suicidal ideation and depression and admitted as an inpatient for psychiatric care.  The Veteran reported a history of mental health issues in the past and stated that he was hospitalized for several days in 1994 due to rage disorder and anger management issues.  He also reported that at that time, he was prescribed psychotropic medications.  He stated that he was nevertheless able to control his anger.  He also denied a history of substance abuse or previous suicide attempts.  The Veteran stated that he believed his mental health issues stemmed from childhood; he reported that he took Ritalin until he was 15 years old for attention deficit disorder.  VA treatment records dated thereafter show diagnoses of bipolar disorder, depressive disorder, and mood disorder, with medication for treatment.

The Board finds that service connection for a psychiatric disorder is not warranted.  Although there are current diagnoses of record, there is no evidence of an event, injury, or symptoms during service.  The Veteran has made no explicit statements regarding the etiology of his psychiatric disorder and his military service, to include whether he experienced any symptoms during service.  Accordingly, the evidence of record demonstrates that there was no inservice event, injury, or disease.  

Furthermore, the evidence of record demonstrates that the psychiatric disorders are unrelated to service.  Although the Veteran has made no explicit statements, the filing of a claim for service connection generally implies an assertion that the disability was incurred in or aggravated by service.  In this case, the Veteran is not competent to relate a psychiatric disorder to service, although he is competent to report when the symptoms began (which he has not done).  This particular inquiry involves complex medical issues rather than a simple and immediate cause-and-effect relationship or readily observable symptoms such as varicose veins or ringing in the ears.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his psychiatric disorder is related to his active military service.  See Jandreau, 492 F. 3d at 1376 (Fed. Cir. 2007).

On review, the Board finds that the Veteran's psychiatric disorder did not manifest in service or for many years thereafter.  In addition to the lack of evidence showing that a psychiatric disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's psychiatric disorder to his military service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder.  Hence, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


